DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 invokes means plus function interpretation under 35 U.S.C. 112(f) due to the recitation of “determination unit”, and “control unit” with no corresponding recitation of structure, material, or acts for performing the claimed function.
The “determination unit” as defined in the specification is realized by a CPU executing a control program as mentioned in Figure 2 and page 6 lines 12-22.
The “control unit” as defined in the specification is realized by a CPU executing a control program as mentioned in Figure 2 and page 6 lines 12-22.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hino (US 20190091870 A1) hereinafter Hino, in view of Muneto (US 20210362336 A1) hereinafter Muneto, and Yamada (US 20180000683 A1) hereinafter Yamada.
Regarding claim 1, Hino teaches a robot control device and a robot mounted on a transport vehicle (Fig 1, Abstract, and para 0049 wherein the robot system 100 includes an automatic transport device 2, a robot main body 3 installed on the automatic transport device 2, and a control device 6 (controller) for controlling operations of the automatic transport device 2 and the robot arm 10), the robot control device comprising:
a control unit configured to cause the robot to be stopped in a case that the transport vehicle is currently traveling, and to enable the robot to be operated in a case that the transport vehicle is not currently traveling (Fig 1 and at least in para 0049, 0115, 0124 and 0117 wherein the control device 6 controls the operation of the robot and the transport device. Furthermore, it is stated that “It is preferable that driving of the robot arm 10 is stopped while the automatic transport device 2 is being driven (moving)”; “It is preferable that driving of the automatic transport device 2 is stopped during driving (during work) of the robot arm 10”).
Hino also teaches a force detection sensor positioned on the robot arm that detects external force applied to the force detection sensor (Para 0065 and 0066). Moreover, Hino teaches that the robot control device moves the transport vehicle to a stop position where the transport vehicle is stopped while the robot arm operates (At least in para 0119, 0114 and 0124, wherein “As such, the control device 6 (controller) moves the automatic transport device 2 ... it is determined whether or not the position of the robot 1 (more specifically, automatic transport device 2) based on the recognition result of the environment recognition sensor 4 is a stop position (step S12)… It is preferable that driving of the automatic transport device 2 is stopped during driving (during work) of the robot arm 10”). 
However, Hino does not teach that the robot is stopped on the basis of an external force applied to the robot;
Furthermore, Hino does not explicitly teach a determination unit configured to determine whether or not the transport vehicle is currently travelling. 
Muneto discloses an external force detecting module that detects an external force applied on the robot and stops the robot when a collision (based on the external force) is detected (Fig. 8, at least in para 0003 and 0014, wherein “The control device may further include an external force detecting module configured to detect an external force acting on the robot, and a force monitoring module configured to detect a collision by using a given monitoring criterion based on the external force detected by the external force detecting module, when the angle calculated by the angle calculating module is the given angle or below. The operation of the robotic arm may be stopped when the collision is detected”).
Additionally, Yamada teaches a determination unit configured to determine whether or not the transport vehicle is currently travelling (Fig. 1 and Para 0040 wherein “For example, the robot may further include a moving speed detector that detects a moving speed of the robot”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified Hino’s teachings of a robot control device controlling a robot as well as having a force detection sensor to incorporate Muneto’s teachings of stopping the robot on the basis of an external force applied to the robot in order to ensure safety of humans contacting the robot (Muneto, para 0003). Additionally, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have further modified Hino’s teachings of moving and stopping the robot at the stop position to incorporate Yamada’s teachings of having a determination unit configured to determine whether or not the transport vehicle is currently travelling in order to move or stop the robot as needed.
	Regarding claim 3, modified Hino teaches a collaborative operation unit comprising: the robot control device according to claim 1 (see modified Hino as discussed above with regard to claim 1); a robot controlled by the control device; and a transport vehicle on which the control device and the robot are mounted (Hino Fig 1, Abstract, and para 0049 wherein the robot system 100 includes an automatic transport device 2, a robot main body 3 installed on the automatic transport device 2, and a control device 6 (controller) for controlling operations of the automatic transport device 2 and the robot arm 10). 
	Regarding claim 4, Hino teaches a robot control method for controlling a robot mounted on a transport vehicle (Fig 1, 9, Abstract, and para 0049 wherein the robot system 100 includes an automatic transport device 2, a robot main body 3 installed on the automatic transport device 2, and a control device 6 (controller) for controlling operations of the automatic transport device 2 and the robot arm 10), the robot control method comprising:
a robot operation allowing step of, in a case that the transport vehicle is not currently traveling (Fig 1 and at least in para 0124 wherein “It is preferable that driving of the automatic transport device 2 is stopped during driving (during work) of the robot arm 10”). Examiner notes that the robot controller allows the robot to operate when the transport vehicle is not currently travelling i.e. stopped.
a robot stopping step of causing the robot to be stopped in a case that the transport vehicle is currently traveling (Fig 1 and at least in para 0115 wherein “It is preferable that driving of the robot arm 10 is stopped while the automatic transport device 2 is being driven (moving)”, 
or in a case that the abnormality is detected.
Hino also teaches a force detection sensor positioned on the robot arm that detects external force applied to the force detection sensor (Para 0065 and 0066). Moreover, Hino teaches that the robot control device moves the transport vehicle to a stop position where the transport vehicle is stopped while the robot arm operates (At least in para 0119, 0114 and 0124, wherein “As such, the control device 6 (controller) moves the automatic transport device 2 ... it is determined whether or not the position of the robot 1 (more specifically, automatic transport device 2) based on the recognition result of the environment recognition sensor 4 is a stop position (step S12)… It is preferable that driving of the automatic transport device 2 is stopped during driving (during work) of the robot arm 10”). 
However, Hino does not explicitly teach:
detecting whether or not there is an abnormality based on an external force applied to the robot, while enabling the robot to be operated; or
A determination unit configured to determine whether or not the transport vehicle is currently travelling. 
Muneto discloses detecting whether or not there is an abnormality based on an external force applied to the robot, while enabling the robot to be operated (Fig. 8, at least in para 0003 and 0014, wherein an external force detecting module detects an abnormality (e.g. collision) based on the external force applied on the robot while the robot is operating and stops the operation of robot when a collision (based on the external force) is detected). “The control device may further include an external force detecting module configured to detect an external force acting on the robot, and a force monitoring module configured to detect a collision by using a given monitoring criterion based on the external force detected by the external force detecting module, when the angle calculated by the angle calculating module is the given angle or below. The operation of the robotic arm may be stopped when the collision is detected”).
Additionally, Yamada teaches a determination unit configured to determine whether or not the transport vehicle is currently travelling (Fig. 1 and Para 0040 wherein “For example, the robot may further include a moving speed detector that detects a moving speed of the robot”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified Hino’s teachings of a robot control device controlling a robot as well as having a force detection sensor to incorporate Muneto’s teachings of detecting whether or not there is an abnormality based on an external force applied to the robot, while enabling the robot to be operated in order to ensure safety of humans contacting the robot (Muneto, para 0003). Additionally, it would have been obvious to further modify Hino’s teachings of moving and stopping the robot at the stop position to incorporate Yamada’s teachings of having a determination unit configured to determine whether or not the transport vehicle is currently travelling in order to move or stop the robot as needed.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hino (US 20190091870 A1) hereinafter Hino, Muneto (US 20210362336 A1) hereinafter Muneto, and Yamada (US 20180000683 A1) hereinafter Yamada, in view of Hee (KR 20100138479 A) hereinafter Hee.
Regarding claim 2, modified Hino teaches all the limitations of claim 1 as discussed earlier including the control unit configured to cause the robot to be stopped in a case that the transport vehicle is currently traveling, and to enable the robot to be operated in a case that the transport vehicle is not currently traveling (Hino, Fig 1 and at least in para 0049, 0115, 0124 and 0117 wherein the control device 6 controls the operation of the robot and the transport device. Furthermore, it is stated that “It is preferable that driving of the robot arm 10 is stopped while the automatic transport device 2 is being driven (moving)”; “It is preferable that driving of the automatic transport device 2 is stopped during driving (during work) of the robot arm 10”).
However, modified Hino does not teach cutting off power supply to robot in the case that the transport vehicle is currently traveling, and to enable the power supply to the robot in a case that the transport vehicle is currently stopped.
Hee teaches cutting off power supply to robot to stop the robot and enabling the power supply to the robot to operate (Page 3 paragraph 18th, and Page 4, paragraph 2nd and 11th, wherein “Accordingly, when the screw member 8 rotates according to the power transmission of the motor 50, the nut member 6 makes a linear motion along the screw member 8, and then is connected to the nut member 60. The belt 30 is rotated, and thus the two rotating members 20 and 40 are each rotated”; “… by cutting off the power of the motor, the movement of the robot arm or the robot leg can be fixed directly at the position. In other words, according to the present invention, without the need for additional control, by stopping the power of the motor it is possible to stop the movement of the robot arm or robot leg and the like at that position”). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have further modified Hino’s teachings of having a control unit configured to cause the robot to be stopped in a case that the transport vehicle is currently traveling, and to enable the robot to be operated in a case that the transport vehicle is not currently traveling to incorporate Hee’s teaching of cutting off power supply to stop the robot and enabling power supply to operate the robot in order to stop the robot while the transport vehicle is travelling and enable the robot operation by enabling power supply when the transport vehicle is not currently traveling.
	Regarding claim 5, modified Hino teaches all the limitations of claim 4 including a robot stopping step of causing the robot to be stopped in a case that the transport vehicle is currently traveling, or in a case that the abnormality is detected (Hino, Fig 1 and at least in para 0115 wherein “It is preferable that driving of the robot arm 10 is stopped while the automatic transport device 2 is being driven (moving)”.
	However, modified Hino does not explicitly teach the robot is stopped by cutting off a power supply to the robot.
	Hee teaches cutting off power supply to robot to stop the robot (Page 4, paragraph 11th, wherein “… by cutting off the power of the motor, the movement of the robot arm or the robot leg can be fixed directly at the position. In other words, according to the present invention, without the need for additional control, by stopping the power of the motor it is possible to stop the movement of the robot arm or robot leg and the like at that position”). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have further modified Hino’s teachings stopping the robot in a case that the transport vehicle is currently traveling to incorporate Hee’s teaching of cutting off power supply to stop the robot and enabling power supply to operate the robot in order to stop the robot while the transport vehicle is travelling in order to stop the movement of robot arm or leg while the transport vehicle is travelling. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oyama (US 20160257003 A1) teaches a typical industrial robot is configured so that when an external force (a contact force) applied to the robot is detected, an operation program is stopped to ensure safety (Para 0006).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR KC whose telephone number is (571)272-7337. The examiner can normally be reached M-F 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR KC/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664